Citation Nr: 0407126	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-04 268	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include 
post-traumatic stress disorder (PTSD) and depression.  

2.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1974 to 
July 1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims at issue are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part


REMAND

Since the veteran filed his claim for a higher rating for his 
low back disability, the regulations governing the evaluation 
of spinal disorders were amended, effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  However, the 
veteran has not yet received a copy of the new rating 
criteria, nor has the RO considered these new criteria in 
evaluating the severity of his low back disorder.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) ("where the law 
or regulation changes after a claim has been filed or 
reopened but before . . . the appeal process has been 
concluded, the version most favorable to the appellant should 
and . . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.").  But see Kuzma v. 
Secretary of Veterans Affairs, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003) (Section 3(a) of the VCAA (codified at 
38 U.S.C.A. § 5103(a)) does not apply retroactively and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holiday v. 
Principi, 14 Vet. App. 280 (2001) are overruled to the extent 
they conflict with Supreme Court and Federal Circuit Court 
binding authority).



Also bear in mind that, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Thus, for any date prior to September 26, 2003, VA 
adjudicators cannot apply the revised regulations, only the 
former criteria.  

The veteran most recently underwent a VA examination in 
December 2002 in connection with his claim for a higher 
rating for his low back injury residuals, and the report of 
that examination does not include the objective clinical 
findings necessary to properly evaluate his low back disorder 
under the rating schedule, whether considering the former or 
revised criteria.  He has received diagnoses referable to the 
thoracic and cervical segments of his spine, for which he is 
not service connected (only disability involving his 
lumbosacral segment is), and that VA examiner did not 
distinguish whether the symptoms shown were due to the 
low back disorder or other, nonservice-connected disorders.  
Likewise, the April 2002 VA radiology reports indicate that 
x-rays of the veteran's lumbosacral spine were essentially 
negative, except for minimal degenerative changes.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  As such, the Board needs 
more information to determine the extent of disability 
attributable to the service-connected low back disorder, 
as opposed to unrelated factors.  And if it is not possible 
or feasible to make this distinction, then all of the 
symptoms must be considered as part and parcel of the 
underlying low back disability.  So another VA examination is 
required to make this important determination.  38 U.S.C.A. 
§ 5103A(d) (West 2002).



Moreover, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV)), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 
4.130.  See also Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish the 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but his alleged stressor is not combat 
related, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  See Zarycki at 98.
A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that he 
engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  Accordingly, in view of the 
lack of any official evidence that he participated in combat 
with the enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  See also 38 C.F.R. § 3.304(d).  Nevertheless, the 
veteran claims, in statements and in a response to a VA 
questionnaire, that he had just left the flight deck of the 
U.S.S. Forrestal when a plane crashed onto the flight deck, 
and that ever since he has had nightmares about plane 
crashes.  His service personnel records and records from the 
Department of the Navy indicate he was stationed on the 
U.S.S. Forrestal in January 1978 when a plane indeed did 
crash on the flight deck of the ship, killing two deck 
crewmen and injuring 10 others, as well as causing a small 
fire on the deck.  At that time, the ship was operating off 
the coast of Florida.  These records also indicate the 
veteran may have been aboard the ship when there were two 
separate air crashes, which killed one pilot and injured 
another.  As such, this alleged stressor has been objectively 
confirmed.  See Pentecost v. Principi, 16 Vet. App. 124, 128-
29 (2002) (a veteran must offer credible, independent 
evidence of a stressful event, such as unit records, in order 
to imply personal exposure to the stressor).

A causal link, however, has not yet been established between 
the veteran's current symptoms and that particular stressor, 
as the medical evidence currently of record is conflicting as 
to whether he even has PTSD.  See 38 C.F.R. § 3.304(f).  He 
has been assessed as having symptoms consistent with PTSD, 
however.  A January 2004 letter from a social worker at 
Heritage Valley Health Symptoms states the veteran was 
treated for major depression and PTSD and associated his PTSD 
with his experiences in service.  Also, a letter from North 
Hills Community Outreach stated the veteran had been 
"definitively diagnosed" with PTSD.  Nonetheless, these 
mental health care providers did not indicate what evidence 
of record supported this diagnosis, including how the DSM-IV 
criteria and symptoms were met.  Further, a September 2002 VA 
examination found the veteran had polysubstance dependence 
and substance-induced depression, with a mixed personality 
disorder, and concluded that he did not meet the diagnostic 
criteria for PTSD "in terms of stressors or on-going 
symptoms presentation."  Likewise, VA medical records show 
repeated hospitalizations for substance abuse and a 
substance-abuse mood disorder.  Other diagnoses include rule-
out bipolar disorder and a personality disorder.  

Private medical records considered when determining whether 
the veteran was entitled to Social Security disability 
benefits also show a diagnosis of bipolar disorder.  
Similarly, records from D. Farris, D.O., at Sewickley Valley 
Hospital indicate the veteran's symptoms do not match his 
presentation and that his history of PTSD was questionable, 
as it appeared as though it might have been fabricated to 
maintain disability.  Major depression and rule-out PTSD were 
diagnosed, instead.  As such, it is presently unclear exactly 
what psychiatric disorders the veteran has.  Accordingly, he 
should be provided a VA psychiatric examination to obtain a 
medical opinion indicating whether he has PTSD that is 
causally or etiologically related to his service.   See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Prior to any further adjudication, 
review the claims file and ensure that 
all notification and development required 
by the VCAA is completed in accordance 
with 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claims, and the evidence, 
if any, the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  Also advise him that he 
should submit any relevant evidence in 
his possession concerning his claims.

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected low back disability 
under both the former and current 
versions of the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected low back disability (involving 
the lumbosacral segment of the spine), 
as opposed to symptoms referable to the 
veteran's nonservice-connected cervical 
and thoracic spine disorders.  If it is 
not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his residuals of a low 
back injury, and identify all joint, 
muscular, and/or neurological residuals 
attributable to his injury in service.  
Report the range of motion measurements 
for his low back, as well as indicate 
what would be the normal range of 
motion.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Does the veteran 
have arthritis in his lumbar spine?  If 
he does, please discuss the extent and 
etiology of it.  Does he have ankylosis?  
If so, please also indicate the extent 
of it.  Describe any neurological or 
muscular impairment, as well, including 
whether there are objective clinical 
indications of radiculopathy or sciatic 
neuropathy.  Any indications the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

3.  Advise the veteran of the former and 
current criteria used to rate his low 
back disability.

4.  Also schedule a VA mental status 
examination to determine exactly what 
psychiatric disorders the veteran 
currently has and whether any, including 
PTSD and depression if diagnosed, is 
related to his service in the military.  
Regarding his claim for PTSD, in 
particular, the RO must provide the 
examiner a summary of any stressors 
described above, including the one 
confirmed, and the examiner must be 
instructed that only verified events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms attributable 
to the PTSD.

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record.

Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
veteran's claims file must be available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




